Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helsper et al. (US 6,876,988) in view of Yang et al. ("Remaining Useful Life Prediction Based on a Double-Convolutional Neural Network Architecture," in IEEE Transactions on Industrial Electronics, vol. 66, no. 12, pp. 9521-9530, Dec. 2019).
As to Claim 1, 7, and 13, Helsper teaches a method, comprising: 
processing sensor data from equipment over a period of time to generate sensor time series data (Column 9, lines 19-22 “multiple time trials until refinement operations are indicated”); 
processing the sensor time series data in a kernel weight layer configured to generate weights to weigh the sensor time series data (Column 9, lines 25-35 teaches “multi-kernel array”; “learning weights” and “connections weights”); 
providing the weighted sensor time series data to fully connected layers configured to conduct a correlation on the weighted sensor time series data with predictive maintenance labels to generate an intermediate predictive maintenance label (Column 17 lines 20-47 teaches a variety of labels which the skilled artisan may use to indicated as “intermediate”); and 
providing the intermediate predictive maintenance label to an inversed kernel weight layer configured to inverse the weights generated by the kernel weight layer, to generate a predictive maintenance label for the equipment (Column 17, line 12-22 teaches “inverse covariance matrix”).
Helsper is silent as to the specific layers.  
Yang et al teaches that convolution kernel layer is a weighted layer as well as specific layering to accomplish PdM (p. 9522).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Helsper teaches the use of neural networks to determine failing or to predict failing components and to minimize down time when maintenance is needed.  Yang et al. shows the skilled artisan knowledge in applying the appropriate layers to accomplish the proper predictions using neural networks.  One would be motivated to make this combination to provide the most efficient prediction tool for an e-business systems.

As to Claim 6, 12, and 18, Helsper teaches wherein the weights are generated based on a spatial correlation of the equipment to one or more managed equipment (Column 14, lines 4-40 teaches multiple devices implying spatial considerations is needed).

Allowable Subject Matter
Claims 2-5, 8-11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the processing the sensor data from the equipment over the period of time to generate the sensor time series data comprises: for a determination of time gaps existing in the sensor data, executing data interpolation to fill the time gaps to generate the sensor time series data; and for a determination that the time gaps do not exist in the sensor data, providing the sensor data as the sensor time series data” as set forth in claims 2, 8, and 14.

The prior art does not teach or suggest “further comprising: receiving spatial information of the equipment; determining a location corresponding to the spatial information; and selecting the kernel weight layer, the fully connected layers, and the inversed kernel weight layer associated with the location” as set forth in claims 3, 9, and 15.

The prior art does not teach or suggest  “further comprising receiving spatial information of the equipment and domain knowledge for the equipment, wherein for the spatial information indicative of a new location: estimating parameters for the kernel weight layer based on averaging parameters utilized in a training set; calculating kernel weights from the estimated parameters for the new location; and utilizing the calculated kernel weights to determine a weighted sum of the predictive maintenance label provided from the inverse kernel weight layer” as set forth in claims 4, 10, and 16.

The prior art does not teach or suggest “further comprising training the kernel weight layer, the training the kernel weight layer comprising: determining correlational similarity on the sensor time series data; determining geographical similarity on spatial information of one or more managed equipment; determining knowledge-based similarity from domain knowledge of the one or more managed equipment; generating an ensembled similarity from the correlational similarity, the geographical similarity, and the knowledge-based similarity; and generate a kernel function specification from the ensemble similarity configured to generate the weights based on the ensemble similarity” as set forth in claims 5, 11, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852